Citation Nr: 9923768	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-28 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for osteoarthritis of 
the right knee. 

3.  Entitlement to service connection for osteoarthritis of 
both shoulders.

4.  Entitlement to service connection for osteoarthritis of 
the entire body.

5.  Entitlement to service connection for venous stasis of 
the left leg.

6.  Entitlement to an increased rating for left knee 
traumatic arthritis, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased rating for left knee 
instability, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from March 1968 to February 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to an increased 
rating for the service-connected left knee impairment, rated 
as 10 percent disabling under Diagnostic Code 5257.  During 
the appeal, the RO issued a rating decision that assigned 
separate 10 percent ratings for traumatic arthritis of the 
left knee, under Diagnostic Code 5003, and for instability of 
the left knee, under Diagnostic Code 5257.  The veteran has 
also perfected appeals of the RO's denials of service 
connection for osteoarthritis of the right knee, both 
shoulders, and the joints in his entire body, and the denial 
of service connection for venous stasis changes of the left 
leg.  

The veteran also filed a notice of disagreement with the 
denial of service connection for gout by a rating decision in 
October 1996.  The RO included this issue in the October 1996 
supplemental statement of the case.  At a hearing at the RO 
in January 1997, however, the veteran withdrew his claim for 
service connection for gout, and omitted this issue from the 
substantive appeal filed on that same date.  

At the same hearing he asserted that the claimed 
osteoarthritis of the right knee, both shoulders, and the 
entire body were secondary to his service-connected 
disability from left knee impairment with osteoarthritis.  
That assertion was repeated in the Department of Veterans 
Affairs (VA) Form 9 he filed on the day of the hearing.  In 
February 1997, the RO provided the veteran a supplemental 
statement of the case which addressed the issue of secondary 
service connection for osteoarthritis of the right knee, both 
shoulders, and the entire body.

During his testimony in January 1997, the veteran asserted 
that he ruptured his right plantaris muscles as a result of a 
fall caused by his service-connected left knee disorder.  
That claim has not been developed for appellate review and is 
referred to the RO for appropriate action.

In July 1998, the RO received a letter dated in June 1998 
from a chiropractor who had examined the veteran.  The 
chiropractor reported that he had reviewed the veteran's file 
and concluded that his left knee disability rendered him 
"totally unemployable."  The issue of entitlement to a 100 
percent rating based on individual unemployability due to 
service connected disability has not been developed for 
appellate review and is referred to the RO for appropriate 
action.


FINDING OF FACT

At a hearing at the RO in January 1997, prior to the 
promulgation of a decision by the Board, the veteran withdrew 
his claim for service connection for gout.



CONCLUSION OF LAW

The criteria for withdrawal of the claim for service 
connection for gout have been met.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.204, 20.204(b) (1998).  Withdrawal may be made by the 
appellant or his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (1998).  At the time 
of his personal hearing in January 1997, the veteran 
acknowledged that he had withdrawn his appeal concerning the 
RO's denial of the claim of service connection for gout.  His 
testimony was reduced to writing.  As the appellant has 
withdrawn his appeal of the RO's denial of service connection 
for gout, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal concerning such 
issue and it is dismissed.


ORDER

The appeal concerning the claim of entitlement to service 
connection for gout is dismissed.


REMAND

The record indicates that the RO transferred the claims 
folder to the Board in April 1999.  In June 1999, the board 
received a letter from the veteran that appeared to request a 
hearing at the RO.  Consequently, the Board sent the veteran 
a letter in August 1999 requesting clarification of his 
request.  He responded later that month that he wanted a 
hearing before a member of the Board at the RO.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing before a 
member of the Board at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



